Citation Nr: 9904963	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-27 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for foot problem.

2. Whether a claim of entitlement to service connection for 
hemorrhoids is well grounded.

3.  Entitlement to service connection for exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William L. Pine



INTRODUCTION

The appellant had active service from February 1969 to 
October 1971.

This appeal is from a rating decision of July 1995 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  The appellant requested and failed to 
report for a hearing in this appeal.

The RO styled the issue of exposure to Agent Orange as 
whether the claim is well grounded.  For reasons explained 
below, the Board will not reach that question, rather basing 
its decision on the legal validity of the claim.


FINDINGS OF FACT

1.  The appellant has not submitted competent medical 
evidence of a nexus between his current disability of the 
feet and the condition of which he has shown aggravation in 
service.

2.  The appellant has not submitted competent medical 
evidence of a nexus between his current disability of the 
feet and the symptomatology noted in service.

2.  The appellant has not provided competent medical evidence 
of a current diagnosis of either hemorrhoids, or of the anal 
fissures treated in service.

3.  The appellant did not respond to a letter from the RO of 
May 1995 informing him that exposure to Agent Orange is not a 
disability, and notifying him that he must identify the 
disability claimed as due to exposure to Agent Orange to be 
eligible for VA benefits due to such exposure.



4.  The appellant has submitted an incomplete application for 
disability compensation; he has not submitted a claim for an 
identified disability as related to exposure to Agent Orange 
in service.


CONCLUSIONS OF LAW

1.  Claims of entitlement to service connection for foot 
problems and for hemorrhoids are not well grounded, and VA 
has no duty to assist the appellant to develop facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant's application for disability compensation 
for exposure to Agent Orange is not a claim for compensation 
for disability incurred in or aggravated by service; the 
appellant abandoned his claim.  38 U.S.C.A. §§ 1110, 5103(a) 
(West 1991); 38 C.F.R. § 3.158(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reveal the appellant provided a 
negative history of foot or anus/rectum trouble in his 
February 1969 enlistment medical history.  The enlistment 
physical examination of the same date is negative for the 
feet and the anus or rectum.  In March 1969, the appellant 
sought treatment for complaints of pain over the proximal 
metatarsals.  He gave a history of feet problems treated at 
private hospitals about eight years earlier.  The appellant 
presented a high middle arch.  The impression was pes cavus.  
An x-ray study of the feet was negative.  On podiatry 
examination, the appellant reported pain in the left foot for 
about four weeks.  Examination revealed tenderness to 
palpation over the navicular, and pes 

cavus.  He reported his foot had become decidedly more tender 
in the past four days.  He said he wore special shoes as a 
child.  The impression was strain of the muscle insertion 
into the navicular.  He was prescribed a longitudinal 
support, Ace strapping, and light duty for 10 days.  A May 
1969 medical history was positive for foot trouble.  The 
examination report of the same date was negative for the feet 
and for the anus and rectum.  In July 1971, the appellant was 
seen for complaints of blood in his bowel movements, noted 
three weeks ago and worsening.  He had no pain with bowel 
movements or with sitting.  Examination revealed multiple 
fissures about the anus, with very irritated circumanal skin.  
The impression was anal fissures.  The prescription was stool 
softeners.  The feet, anus and rectum were negative on 
October 1971 physical examination for separation from 
service.

In February 1995, the appellant filed a formal application 
for VA disability compensation for foot problems, 
hemorrhoids, and exposure to Agent Orange.  He reported 
treatment in service, and for his feet only after service; 
the feet were treated at Decatur VA Medical Center.

In May 1995, the RO mailed the appellant a letter informing 
him that exposure to Agent Orange, in and of itself, is not a 
disability.  The RO requested that he identify the condition 
he claimed was due to exposure to Agent Orange and explain 
how he was exposed.  The letter informed the appellant to 
provide the information within 60 days and that if not 
received within one year of the date of the letter, VA could 
not pay benefits for any time prior to the receipt of the 
information.  No response from the appellant is of record.  
In a statement of July 1996, the appellant's representative 
acknowledged that the appellant had not responded to the RO's 
May 1995 letter.

The appellant sought VA outpatient treatment in February 1995 
for a "chronic" problem of both feet.  He complained of a 
greatly enlarged first joint of the great toes, which had 
been painful since Vietnam; he was now unable to walk more 
than four hours a day.  Examination showed both great toes 
swollen so that the toes did not touch the floor.  The 
impression was painful feet.  On consultation examination, a 
VA podiatrist found pes cavus and claw toes, diagnosing the 
same.



II.  Analysis

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1998).

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The appellant has 
provided no information indicating a source of evidence not 
of record.  His application for disability compensation for 
service connection for foot problems and for hemorrhoids is 
complete, and VA has no duty to inform him of the necessity 
to submit any evidence to complete it.  His application for 
benefits for exposure to Agent Orange is incomplete, and is 
discussed more below.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence 

sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  If the appellant does not meet that 
burden, the Board will not consider the merits of the 
underlying claim.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).  The nexus 
requirement of a well grounded claim may be satisfied by 
evidence that a condition was noted in service, evidence of 
continuity of symptomatology of the condition noted in 
service from that time to the present, and medical evidence 
of a nexus between the symptomatology and the current 
disability.  Savage v. Gober, 10 Vet. App. 488 (1997); see 
38 C.F.R. § 3.303(b) (1998).

The appellant's representative contends that VA has, in its 
Veterans Benefits Administration Manual M21-1, Part III, 
Chapter 1,  1.03(a), 2.19(f), and Part VI, Chapter 2, 
2.10(f), expanded its duty to assist the veteran in 
developing evidence to include the situation in which the 
veteran has not submitted a well-grounded claim.  The 
veteran's representative further asserts that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.  The Board, 
however, is required to follow the precedent opinions of the 
United States 

Court of Veterans Appeals.  38 U.S.C.A. § 7269; see also 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  The Court has 
held that if a claimant for VA benefits fails to submit a 
well-grounded claim, VA is under no duty to assist the 
claimant "in developing the facts pertinent to the claim."  
38 U.S.C.A. § 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); see also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); 38 C.F.R. § 3.159(a) (1996).  Subsequent to the 
revisions to the M21-1 manual the Court held that the Board 
is not required to remand a claim for additional development 
prior to determining that a claim is not well grounded.  
Meyer v. Brown, 9 Vet. App. 425 (1996).  The Board is not 
bound by an administrative issuance that is in conflict with 
binding judicial decisions, and the Court's holdings on the 
issue of the VA's duty to assist in connection with the well-
grounded claim determination are quite clear.  See Bernard v 
Brown, 4 Vet. App. 384, 394. (1993); 38 C.F.R. § 19.5.  The 
Board has determined, therefore, that, in the absence of a 
well-grounded claim, VA has no duty to assist the appellant 
in developing his case.

A.  Feet

The March 1995 VA podiatrist's diagnosis of pes cavus 
constitutes evidence of a current disability.  That evidence 
satisfies the first element of a well-grounded claim.  Epps, 
126 F.3d at 1468.

The service medical records that show the appellant's 
acknowledgment of treatment prior to service and the use of 
special shoes as a child clearly show pre-existence of a foot 
condition prior to service.  Thus, evidence of aggravation, 
see 38 C.F.R. § 3.306 (1998), rather than of incurrence in 
service is required to satisfy the second element of a well 
grounded claim.  Epps, 126 F.3d at 1468.  Without reaching 
the merits or ultimately determining the fact of whether 
there was aggravation, there is evidence of increase in 
disability in service sufficient to satisfy that element of a 
well-grounded claim.

However, the appellant has not submitted competent medical 
evidence of a nexus between his current disability and the 
condition of which there is evidence of 

inservice increase in severity.  Thus, he has not satisfied 
the third element of a well-grounded claim with such 
evidence.  Id.

The nexus element of a well-grounded claim may also be 
evidence of continuity of symptomatology, with a condition 
noted in service and competent medical evidence of a nexus 
between the current condition and the symptomatology for 
which there is evidence of continuity with the condition 
noted in service.  Savage v. Gober, 10 Vet. App. 488 (1997).  
The appellant's February 1995 statement in the VA outpatient 
clinic that he has had swollen and painful feet since Vietnam 
fills the nearly 24 year gap in the objective evidence.  He 
has submitted evidence of continuity of symptomatology with 
the condition noted in service.  38 C.F.R. § 3.303(b) (1998); 
Savage, 10 Vet. App. 488.

Nonetheless, the appellant has not submitted competent 
medical evidence of a nexus between the current diagnosis and 
a foot disorder incurred in service.  The March 1995 
podiatric examiner expressed no opinion about whether there 
was a nexus between the condition found in March 1995 and the 
condition noted in service.  He expressed no opinion about 
whether the condition noted in service became chronically 
worse in service.  See 38 C.F.R. § 3.306(a), (b) (1998).  
Where there is no question in this case of incurrence in 
service, there is no question whether the currently diagnosed 
condition is a chronic disease, and if so, whether it is a 
manifestation of the same disease shown to be chronic in 
service.  See 38 C.F.R. § 3.303(b) (1998).

In sum, the appellant has not presented a well-grounded claim 
for service connection for foot problems.  38 U.S.C.A. 
§ 5107(a) (West 1991).  VA has no duty to assist the 
appellant to develop facts pertinent to his claim.  Id.

B.  Hemorrhoids

The appellant has not submitted any competent medical 
evidence of a current diagnosis of hemorrhoids.  Absent 
evidence of a current disability, the claim cannot 

be well grounded.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  The appellant's claim for service connection for 
hemorrhoids is not well grounded, and VA has no duty to 
assist him to develop facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991).

C.  Residuals of Agent Orange

[W]here evidence requested in connection 
with an original claim . . . is not 
furnished within 1 year after the date of 
request, the claim will be considered 
abandoned.  After the expiration of 1 
year, further action will not be taken 
unless a new claim is received.  Should 
the right to benefits be finally 
established . . . compensation . . . 
based on such evidence shall commence not 
earlier than the date of filing the new 
claim.

38 C.F.R. § 3.158(a) (1998).  

The RO requested evidence and information from the appellant.  
The identity of a disability caused by exposure to Agent 
Orange for which he sought compensation was the indispensable 
element of the request.  The RO informed the appellant that 
mere exposure to Agent Orange was not a disability.  He did 
not provide the clarification necessary to enable 
adjudication of his claim.

This abandoned claims regulation is 
entirely consistent with the command of 
38 U.S.C. § 3003(a) [recodified at 
38 U.S.C. § 5103(a)] regarding the 
disposition of incomplete claims.  Where 
the [sic] VA notifies a claimant of the 
need for further evidence and the 
claimant fails to respond within one year 
of that notice, the claim is deemed to 
have been abandoned.  In order for the 
[sic] VA to process claims, individuals 
applying 

for benefits have a responsibility to 
cooperate with the agency in the 
gathering of the evidence necessary to 
establish allowance of benefits.

Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).

Among the reasons for its denial of service connection for 
exposure to Agent Orange stated in the September 1995 
statement of the case (SOC), the RO included the finding that 
there was no evidence of service in Vietnam.  The appellant 
submitted his service personnel records in June 1996.  
Receipt of additional evidence by the RO subsequent to the 
issue of the SOC requires readjudication to consider the 
additional evidence, unless the evidence is not relevant to 
the claim.  38 C.F.R. § 19.37(a) (1998).  Whereas there was 
no ripe claim because the appellant had not identified the 
disability for which he claimed benefits, the service 
personnel records were not relevant to the claim, the 
statement in the SOC notwithstanding.  Consequently, there 
was no need to readjudicate the claim to consider the service 
personnel records.  Id.  The Board does not consider them 
now.

VA discharged its duty to notify the appellant of information 
he must submit "to get the claim adjudication process 
moving.  The appellant was on notice of what was expected of 
him and he failed to respond.  This is not a case in which 
the [sic] VA refused to consider entitlement[,] but an 
instance in which a claimant failed to perfect a ripe 
claim."  Morris, 1 Vet. App. at 265.  By failing to state 
his claim within one year of the date of the letter 
requesting information, the appellant abandoned his claim for 
service connection for compensation for exposure to Agent 
Orange.

The law is dispositive of this claim.  The law provides for 
compensation due to disease or injury incurred or aggravated 
in active wartime service.  38 U.S.C.A. § 1110 (West 1991).  
In failing to identify any disease or injury, the appellant 
has failed to provide the most fundamental information 
necessary to complete the application for the benefit he 
sought.  VA discharged its duty to so notify the 

appellant.  See 38 U.S.C.A. § 5103(a) (West 1991).  Thus, the 
appellant has failed to state a viable claim for which VA can 
grant relief.  "[I]n a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the [Board] terminated because of the 
absence of legal merit or the lack of entitlement under the 
law."  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  This 
case meets the criteria in Sabonis for termination of the 
appeal.


ORDER

Whereas claims of entitlement to service connection for foot 
trouble and for hemorrhoids are not well grounded, the claims 
are denied.

Whereas the appellant abandoned the claim of entitlement to 
service connection for exposure to Agent Orange, the appeal 
as to that claim is dismissed.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

